MURDOCK, Justice
(concurring specially).
I agree with the reversal of the trial court’s order in this case denying the Rule 60(b), Ala. R. Civ. P., motion filed by Syno-vus Bank on May 1, 2015, and the remand of this case for the trial court to address the merits of that motion. In so doing, and particularly in concurring in the instructions to the trial court to take up the merits of Synovus’s Rule 60(b) motion on remand, I find it important to note that the appeal before us is in fact filed only with respect to the trial court’s order denying that particular motion. A denial of a motion filed pursuant to Rule 60(b) is an order separate from the underlying judgment and is separately appealable as such. E.g., Branson v. Moore Grp., Inc., 439 So.2d 116, 118 (Ala.1983). Synovus does not appeal from “the underlying judgment” effected by the stipulation of dismissal filed by it and, concomitantly, does not contest in this appeal the denial by operation of law of what in effect was a Rule 59, Ala. R. Civ. P., postjudgment motion filed by Synovus on February 20, 2015.
Under the particular facts of this case, I concur in giving the filing made by Syno-vus in an attempt to satisfy the requirements for a joint “stipulation of dismissal” prescribed in Rule 41(a)(1)(h), Ala. R. Civ. P., effect as a unilateral “notice of dismissal” under Rule 41(a)(1)®, Ala. R. Civ. P. I do not foreclose the possibility, however, that, under different circumstances, a party might justifiably be able to rely upon the fact of a deficiency in an attempted “stipulation” or object to the finality of a deficient “stipulation,” and I do not read the main opinion as reaching that issue or necessarily foreclosing that possibility.
As alluded to above, I also note that a dismissal under Rule 41 effects a “final judgment” of the case for purposes, inter alia, of postjudgment motions (e.g., motions filed under Rules 52 and 59, Ala. R. Civ. P.) challenging that dismissal. See, e.g., Schmier v. McDonald’s LLC, 569 F.3d 1240, 1242 (10th Cir.2009) (explaining that a dismissal with prejudice, operates as a final judgment and citing Warfield v. AlliedSignal TBS Holdings, Inc., 267 F.3d 538, 542 (6th Cir.2001));5 Shong-Ching Tong v. First Interstate Servs. Co., 34 F.3d 1073 (9th Cir.1994) (to same effect). See also Hicks v. NLO, Inc., 825 F.2d 118, 120 (6th Cir.1987) (citing 5 Moore’s Federal Practice ¶ 41.05[3] (2d ed.1986), for the proposition that a dismissal, even without prejudice, operates as a final judgment as to the case in which it is filed). Indeed, the Committee Comments to Alabama’s Rule 41 reveal the same understanding, i.e., that a voluntary dismissal under Rule 41(a) effects a “judgment” from which “postjudgment” relief can be sought. The comments expressly acknowledge, for example, that a party may file a post-judgment motion under Rules 52(b) and 59(a) and likewise refer to a dismissal as being “like any other judgment” in acknowledging that postjudgment relief under Rule 60(b) may be sought. See. Rule 41, Ala. R. Civ. P., Committee Comments on 1973 Adoption.
The main opinion quotes language from Ex parte Sealy, L.L.C., 904 So.2d 1230, 1236 (Ala.2004), referring to the lack of “jurisdiction” on the part of a circuit court once a dismissal is filed. 206 So.3d at 570. I do not read the quoted passage from Sealy, however, as indicating that the trial *574court is deprived of the authority to revisit (pursuant to appropriate procedures governing postjudgment matters) the efficacy of the purported dismissal itself as a judgment, but, rather, that the trial court is prevented from taking any other action, i.e., any action inconsistent with the fact that the dismissal did effect such a judgment.6 As is the case following the entry of any other final judgment, such judgment remains within the bosom of the court for 30 days as to any issues affecting the efficacy of that dismissal.

. "The committee comments to Rule 41 state that this rule is substantially the same as the federal rule, and we normally consider federal cases interpreting the federal rules of procedure as persuasive authority.” Hammond v. Brooks, 516 So.2d 614, 616 (Ala.1987).


. Ex parte Sealy, L.L.C., 904 So.2d 1230 (Ala. 2004), and subsequent cases reiterating the proposition for which it is cited in the main opinion involved situations in which, following a voluntary dismissal, a party filed a pleading or motion, or the trial court entered an order, that contemplated some control by the trial court over the parties’ dispute other than for the purpose of addressing the efficacy of the judgment of dismissal itself. For example, in Sealy, the defendant filed an answer to the complaint more than 30 days after the voluntary dismissal filed by the plaintiff, after which the trial court purported to enter a dismissal of the action with prejudice. It was in the context then of a voluntary dismissal that had already taken effect as a final judgment that this Court stated that the trial court lacked jurisdiction to enter some further order purporting to dispose of the case. In Greene v. Town of Cedar Bluff, 965 So.2d 773 (Ala.2007), a motion to intervene was filed by a third party after the trial court purported to refuse to accept a duly filed stipulation of dismissal filed by the parties to the action. The third party argued to this Court that the trial court erred in denying his motion to intervene, but this Court stated that the trial court lacked jurisdiction to rule on the motion because the case already had been dismissed.